Rule 1908. Filling of Vacancies

        When a court of common pleas is filling a vacancy to an elected office under a
statutory duty, the following procedures shall apply:


        (a) The Court shall receive applications from any interested candidates for the
position pursuant to a deadline established by the court.


        (b) The names of all candidates under consideration and any written application
materials submitted by any candidate are public information and shall be made available
to any member of the public upon request. The following items included in any written
application materials shall not be publicly released: the candidate’s Social Security
number; the candidate’s home address, personal telephone number, and personal email
address; and information pertaining to the name, home address, or date of birth of
children under 17 years of age.


        (c) Selection shall be by a vote of the commissioned judges of the court, including
the president judge. In the event of a tie vote, the president judge will cast the deciding
vote.